DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on 02/10/22.
Claims 1-5, 7, 9-15, 17, and 19-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 02/10/22, has been entered. Claims 1 and 11 have been amended. Claims 6, 8, 16, and 18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/22 has been entered.




Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, line 37, change “first trained machine-learning model” to “trained clustering machine-learning model”.
In claim 1, line 38, change “second trained machine-learning model” to “trained classification machine-learning model”.
In claim 11, line 39, change “first trained machine-learning model” to “trained clustering machine-learning model”.
In claim 11, line 40, change “second trained machine-learning model” to “trained classification machine-learning model”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity and mathematical concepts groupings of abstract ideas, including:
A system for connecting food interests with food providers, the system comprising a computing device, the computing device designed and configured to:
receive, from a first remote device of a plurality of remote devices located in a specified location, food interest data representing a web browsing history and a diagnosis;
generate, automatedly and iteratively, a clustering machine-learning model, as a function of a clustering machine-learning process, by grouping objects that are more similar to each other than to those in other groups to produce a cluster, wherein the clustering machine-learning model comprises a trained clustering machine-learning model trained by a first training data set, wherein training the first machine-learning model comprises determining, by the clustering machine-learning process, a plurality of clusters from the first training data set, wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space, and wherein the trained clustering machine-learning model is configured to receive the food interest data as an input and output a nourishment intake theme as a function of a comparison of each cluster of the plurality of clusters to the web browsing history and the diagnosis;
detect a plurality of food providers located within the specified location, wherein each of the plurality of food providers provides a nourishment provision;
generate, automatedly and iteratively, a classification machine-learning model, as a function of a classification machine-learning process, by sorting inputs into categories of data, wherein the classification machine-learning model comprises a trained classification machine-learning model trained by a second training data set, wherein training the second machine-learning model comprises determining, by the classification machine-learning process, a plurality of categories, from the second training data, wherein the trained classification machine-learning model is configured to receive a nourishment provision for each food provider of the plurality of food providers located within the specified location; and wherein the classification machine-learning model utilizes a respective nourishment provision from each of the plurality of food providers located within the specified location as inputs and outputs a nourishment provider theme for each food provider of the plurality of food providers as a function of a comparison between each category in the plurality of categories and the received nourishment provisions; 
compare a first nourishment intake theme from a plurality of nourishment intake themes generated by the trained clustering machine-learning model with the nourishment provider theme generated by the trained classification machine-learning model; and
transmit the nourishment provision to a respective food provider as a function of the comparison of the first nourishment intake theme to the nourishment provider theme.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Mathematical concepts include:
mathematical relationships
mathematical formulas or equations
mathematical calculations

The limitations emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the method is computerized, and the browsing history is on the web, performing steps automatedly, and the models are machine-learning models, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “from a first remote device of a plurality of remote devices”, “web”, “machine-learning”, and computerized language, the “receive”, “generate”, “detect”, “generate”, “compare”, and “transmit” in the context of this claim encompasses sales activities/behaviors. In addition, the above limitations fall within the 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A system for connecting food interests with food providers, the system comprising a computing device, the computing device designed and configured to:
receive, from a first remote device of a plurality of remote devices located in a specified location, food interest data representing a web browsing history and a diagnosis;
generate, automatedly and iteratively, a clustering machine-learning model, as a function of a clustering machine-learning process, by grouping objects that are more similar to each other than to those in other groups to produce a cluster, wherein the clustering machine-learning model comprises a trained clustering machine-learning model trained by a first training data set, wherein training the clustering machine-learning model comprises determining, by the clustering machine-learning process, a plurality of clusters from the first training data set, wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space, and wherein the trained clustering machine-learning model is configured to receive the food interest data as an input and output a nourishment intake theme as a function of a comparison of each cluster of the plurality of clusters to the web browsing history and the diagnosis;
detect a plurality of food providers located within the specified location, wherein each of the plurality of food providers provides a nourishment provision;
generate, automatedly and iteratively, a classification machine-learning model, as a function of a classification machine-learning process, by sorting inputs into categories of data, the classification machine-learning model comprises a trained classification machine-learning model trained by a second training data set, wherein training the classification machine-learning model comprises determining, by the classification machine-learning process, a plurality of categories, from the second training data, wherein the trained classification machine-learning model is configured to receive a nourishment provision for each food provider of the plurality of food providers located within the specified location; and wherein the classification machine-learning process utilizes a respective nourishment provision from each of the plurality of food providers located within the specified location as inputs and outputs a nourishment provider theme for each food provider of the plurality of food providers as a function of a comparison between each category in the plurality of categories and the received nourishment provisions; 
compare a first nourishment intake theme from a plurality of nourishment intake themes generated by the trained clustering machine-learning model with the nourishment provider theme generated by the trained classification machine-learning model; and
transmit the nourishment provision to a respective food provider as a function of the comparison of the first nourishment intake theme to the nourishment provider theme.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a system, computing device, remote device(s), web, performing steps automatedly, and machine-learning, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract 
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
            Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive food interest data and transmit the nourishment provision) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. Claim 11 is a method reciting similar functions as claim 1 and does not qualify as eligible subject matter for similar reasons.
Claims 2-5, 7, and 9-10 are dependencies of claim 1. Claims 12-15, 17, and 19-20 are dependencies of claim 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the computing device is further configured to support transmission of default food providers located within the specified location (transmitting data over a network)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Surkin et al., U.S. 20190370916 A1 (previously cited and hereafter referred to as “Surkin”), in view of Joshi et al., U.S. 20150228062 A1 (previously cited and hereafter referred to as “Joshi”), in further view of Park et al., U.S. 20190034836 A1 (previously cited and hereafter referred to as “Park”).

Regarding claim 1, Surkin discloses a system for connecting food interest with food providers, the system comprising a computing device (Surkin: [0084] – “one or more remote computers”), the computing device designed and configured to:
receive, from a first remote device [Dining User 115] of a plurality of remote devices located in a specified location, food interest data representing a web browsing history [Food Profile 105/search history] and a diagnosis [allergy] (Surkin: [0028] – “Dining User 115interfaces with the DPMS 110 using an app (native or browser based) on a mobile device”; [0029] – “The Food Profile 105 supplied by the Dining User 115”; [0030] – “Food Profile 105 of the Dining User 115 may specify information such as a severe allergy to 
generate, a clustering machine-learning model, wherein the clustering machine-learning model comprises a trained clustering machine-learning model trained by a first training data set, ([0047] – “the neural network may be trained based on selections made by other users of the system”), wherein the trained clustering machine-learning model is configured to receive the food interest data as an input  and output a nourishment intake theme as a function of a comparison of each cluster in a plurality of clusters to the web browsing history , and the diagnosis  (Surkin: [0046]-[0047]; Fig. 2; Examiner notes the food profile of the user of Surkin contains a web browsing history and diagnosis as described in paragraphs [0028]-[0029], which are then used an inputs to process and output the nourishment intake theme of “vegan” as explained in paragraph [0046]. Furthermore, Surkin utilizes clusters in the form of contextual information which are needed to accurately describe a user’s dietary preference/nourishment intake theme as described in paragraph [0047] and can be grouped by similarities as described in paragraph [0073]); 
detect a plurality of food providers located within the specified location, wherein each of the plurality of food providers provides a nourishment provision
generate, a classification machine-learning model, wherein the classification machine-learning model comprises a trained classification machine-learning model trained by a second training data set (Surkin: [0032]-[0033] – “Business Profile 135”; [0051] – “customized profile 260 for the business”)),
wherein the trained second machine-learning model is configured to receive a nourishment provision for each food provider of the plurality of food providers located within the specified location (Surkin: [0033] – “heart healthy”); and wherein the machine-learning process utilizes a respective nourishment provision  from each of the plurality of food providers located within the specified location as inputs and outputs a nourishment provider theme for each food provider of the plurality of food providers as a function of a comparison between each category in the plurality of categories  and the received nourishment provisions  (Surkin: [0073] – “a business profile can be pre-processed to extract menu items and severity tags. The neural network can then be used to generate a similarity measurement for each menu item quantifying its similarity to the user's profile”; The Examiner notes the food data points in business profile 135 and customized profile 260 of Surkin can be used as an input and be analyzed by the machine learning techniques described in paragraphs [0046]-[0047], and [0073] in order to output a nourishment provider theme);
compare, a first nourishment intake theme from a plurality of nourishment intake themes generated by the trained clustering machine-learning model with the nourishment provider theme  generated by the trained classification machine-learning model
transmit the nourishment provision to a respective food provider as a function of the comparison of the first nourishment intake theme to the nourishment provider theme (Surkin: [0059] – “The report can then group people with the same or similar attributes”).

Surkin does not disclose:
generate, automatedly and iteratively, a clustering machine learning model, as a function of a clustering machine-learning process, by grouping objects that are more similar to each other than to those in other groups to produce a cluster, wherein training the clustering machine-learning model comprises determining, by the clustering machine-learning process, a plurality of clusters from the first training data set, wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space; and
generate, automatedly and iteratively, as a function of a classification machine-learning process, by sorting inputs into categories of data, wherein training the second machine-learning model comprises determining, by the classification machine-learning process, a plurality of categories, from the second training data.

Joshi, on the other hand, teaches:

generate, automatedly and iteratively (Joshi: [0134] – machine learning techniques are performed to learn, train, and update meal models), a clustering machine-learning model, as a function of a clustering machine-learning process, by grouping objects that are more similar to each other than to those in other groups to produce a cluster, wherein training the clustering machine learning model comprises determining, by the clustering machine-learning process, a plurality of clusters [vector] from the first training data set (Joshi: [0065] – Food Logger recognizes meal images that are similar to the meals in the meal model; [0067] – “machine learning technique to learn or train the aforementioned meal models…data clustering”; [0071] – “resulting classifiers are then applied again to the training set yielding a new high-dimensional joint feature vector”); and
generate, automatedly and iteratively (Joshi: [0134] – machine learning techniques are performed to learn, train, and update meal models), a classification machine-learning model, as a function of a classification machine-learning process, by sorting inputs into categories of data, wherein training the classification machine-learning model comprises determining, by the classification machine-learning process, a plurality of categories, from the second training data (Joshi: [0069] – “meal model training was performed using…a “bag of visual words” machine learning approach…by extracting a plurality of types of base features from meal images (for each class or category)”.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Surkin, the ability to generate, automatedly and iteratively, a clustering machine learning model, as a function of a clustering machine-learning process, by grouping objects that are more similar to each other than to those in other groups to produce a cluster, wherein training the clustering machine-learning model comprises determining, by the clustering machine-learning process, a plurality of clusters from the first training data set, wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space and generate, automatedly and iteratively, as a function of a classification machine-learning process, by sorting inputs into categories of data, wherein training the second machine-learning model comprises determining, by the classification machine-learning process, a plurality of categories, from the second training data, as taught by Joshi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Surkin, to include the teachings of Joshi, in order to provide accuracy and reduce significant human input (Joshi: [0004]).

Surkin in view of Joshi does not explicitly teach wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space. 
Park, on the other hand, teaches wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space in [0061] – density based clustering algorithm groups together a set of points in space that are closely packed together; claim 1 – use data samples of a user to form a cluster of data points in a data space which then generate a data set to be used as a training set for training a model.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Surkin in view of Joshi, the ability to include the clusteringt machine learning model comprises a density model with clusters generated as connected dense regions in data space, as taught by Park, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of 

Regarding claim 2, Surkin in view of Joshi in further view of Park teaches the system of claim 1. 
Surkin further discloses a system, wherein the food interest data further comprises a prior nourishment search datum (Surkin: [0030] – “Food Profile 105 of the Dining User 115 may specify information…based on search history”).

Regarding claim 3, Surkin in view of Joshi in further view of Park teaches the system of claim 1. Surkin further discloses a system, wherein the food interest data further comprises a previous food provider acquisition (Surkin: [0030] – “Food Profile 105 of the Dining User 115 may specify information such as…often dines at Mexican restaurants (based on dining and search history)”).

Regarding claim 4, Surkin in view of Joshi in further view of Park teaches the system of claim 1. Surkin further discloses a system, wherein the food interest data further comprises a diagnosis (Surkin: [0029] – “user-generated profile made up of…medically relevant dietary needs”).

Regarding claim 5, Surkin in view of Joshi in further view of Park teaches the system of claim 1. Surkin further discloses a system, wherein the computing device is further configured to: receive the food interest data utilizing a questionnaire (Surkin: [0046] – “answering a questionnaire or by entering certain food restrictions”).

Regarding claim 7, Surkin in view of Joshi in further view of Park teaches the system of claim 1. Surkin further discloses a system, wherein the computing device is further configured to: detect the plurality of food providers as a function of nourishment provisions available at food providers (Surkin: [0043] – “recommend local dishes or food businesses based on the user's food profile and current GPS location”).

Regarding claim 9, Surkin in view of Joshi in further view of Park teaches the system of claim 1. Surkin further discloses a system, wherein the computing device is further configured to: support transmission of default food providers located within the specified location (Surkin: [0043] – “recommend local dishes or food businesses based on the user's food profile and current GPS location”; [0066] – “default location”).

            Regarding claim 10, Surkin in view of Joshi in further view of Park teaches the system of claim 1. Surkin further discloses a system, wherein the computing device is further configured to: block transmission of nourishment provisions outside the nourishment intake theme (Surkin: [0036] – “Food menus and/or product listings are automatically filtered to hide or recommend against any item that does not match the user's food profile”).

            Regarding claim 11, all the limitations in method claim 11 is closely parallel to the limitations of system claim 1 analyzed above and rejected on the same bases.

Regarding claim 12, all the limitations in method claim 12 is closely parallel to the limitations of system claim 2 analyzed above and rejected on the same bases.

Regarding claim 13, all the limitations in method claim 13 is closely parallel to the limitations of system claim 3 analyzed above and rejected on the same bases.

Regarding claim 14, all the limitations in method claim 14 is closely parallel to the limitations of system claim 4 analyzed above and rejected on the same bases.

Regarding claim 15, all the limitations in method claim 15 is closely parallel to the limitations of system claim 5 analyzed above and rejected on the same bases.

Regarding claim 17, all the limitations in method claim 17 is closely parallel to the limitations of system claim 7 analyzed above and rejected on the same bases.

Regarding claim 19, all the limitations in method claim 19 is closely parallel to the limitations of system claim 9 analyzed above and rejected on the same bases.

Regarding claim 20, all the limitations in method claim 20 is closely parallel to the limitations of system claim 10 analyzed above and rejected on the same bases.


Response to Arguments
Applicant's arguments filed 02/10/22 have been fully considered.

35 U.S.C. § 101
	With respect to representative claim 1, Applicant argues under Prong One of Step 2A, 1) “the above-described abstract idea do not recite any abstract limitation that is directed to a method of organizing human activity or a mathematical concept as suggested by the Examiner”; 2) “the claims provide technically significant data manipulation and processing from different sources…steps cannot be accomplished mentally”; 3) “Similar to Ex parte Hannun, Applicant’s claim 1 is directed to a particular system implementing two particularly claimed machine-learning processes and does not claim nor recite a mathematical relationship, formula, or calculation”; 4) Applicant submits that claim 1 is similar to the claims in SiRF Tech.; and 5) Applicant submits “much like the claims in In Re Adjaoute, the user of machine-learning processes recited by amended claim 1…could not be performed in the human mind”.  
	With respect to argument 1), the Examiner disagrees. As shown above in the current office action, the Examiner has identified the claim elements in representative claim 1 that are directed to the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite the concept of commercial interactions including sales activities/behaviors. For example, receiving food interest data representing a web browsing history and a diagnosis is a sales activity/behavior because knowing the user’s food interest data can improve recommendations provided to the user and potentially increase profits for a food provider. Further, the Examiner has identified the claim elements of the trained machine learning models to be directed to the abstract idea which additionally falls within the “Mathematical Concepts” input and the nourishment intake theme as an output. Further, the training data “contains pairs of an input and a corresponding output, which are used to model relationships between two or more categories of data elements” (i.e. a mathematical relationship). Thus the Examiner maintains the rejection.
With respect to argument 2), the Examiner disagrees. The Examiner has not previously indicated that claims recite a mental process but rather indicated the claims are directed to commercial interactions and mathematical relationships. The additional elements of machine-learning models is merely applied to the abstract idea and using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see MPEP 2106.05(h)). Furthermore, the October 2019 Update further defines that “certain activity between a person and a computer” may fall within the ‘Certain Methods of Organizing Human Activity’ grouping. Thus, the Examiner maintains the rejection.
With respect to argument 3), the Examiner disagrees. The claims were eligible in Ex Parte Hannun because the claimed invention was directed to a technological improvement. Specifically, improving the process of transcription using a specific implementation of steps. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The alleged improvements of connecting a user with specific food interests to food providers that match those food interests based on input data from different sources are not technological improvements but rather solutions to an existing business problem. Similar to Affinity Labs, the specification fails to provide details regarding the manner in which utilizing machine learning models improves the functioning of a computer or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. Therefore, the Examiner maintains the rejection.
With respect to arguments 4 and 5, the Examiner notes acknowledges the cited PTAB decisions, but notes that PTAB decisions are not precedential. Therefore, the Examiner maintains the rejection.

With respect to representative claim 1, Applicant argues under Prong Two of Step 2A, 1) “claim 1 provides a practical application by improving transformation of inputs…into outputs…of data and performs data manipulation based on the informational input and outputs in conjunction with at least a computing device”; and 2) “the claims recite patent eligible subject matter based on the analysis in Core Wireless”.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Applicant’s claims do not integrate the abstract idea of a commercial interaction into a practical application. Rather, they only generally link the use of the sales activity to a particular technological environment (such as the Internet). Applicant’s specification is silent regarding how data manipulation is performed. Rather, Applicant’s specification (see at least paragraph 15), recites how a machine learning process may input food interest data in order to output the nourishment intake theme and labelling training data which merely applies the additional element of a machine-learning process to the abstract idea of a mathematical relationship. Therefore, the Examiner maintains the rejection. 
With respect to argument 2), the Examiner disagrees. In Core Wireless, the claims provided a technological improvement by improving a user interface. As stated in the Core Wireless decision:
The asserted claims in this case are directed to an im-proved user interface for computing devices, not to the abstract idea of an index, as argued by LG on appeal.3 Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.
Unlike the claims of Core Wireless, the instant claims are merely directed to the abstract idea of matching users to food providers based on food interest data and nourishment provider themes. This advantage merely constitutes an improvement in the method of organizing human activity of providing recommendations. An improved abstract idea is still an abstract idea. See Mayo, 566 U.S. at 90. Moreover, this alleged improvement is not an improvement in computer capabilities or computer technology; instead, it is an alleged improvement in recommending items, for which a computer is used as a tool in its ordinary capacity. Thus, the Examiner maintains the rejection.

Amdocs”; 3) claims 1 and 12, when analyzed as an ordered combination contain an inventive concept” similarly to Bascom, and 4) “The Examiner has failed to state how any cited references claim that, at least, the use of machine-learning processes and models as implemented by a computing device, particularly claimed in independent claim 1, is well-understood, routine, and conventional”.
With respect to argument 1), the Examiner disagrees. Using a computing device to perform machine learning in order to match a user’s food preferences with compatible food providers and provide nutrition planning does not recite significantly more. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, Gottschalk v. Benson, and Versata Dev. Group, Inc. v. SAP Am., Inc., the claims merely recite a commonplace business method (i.e., providing recommendations) being applied on a general purpose computer.  See MPEP 2106.05(f)(2). There is no evidence, short of attorney allegation, that the claimed limitations are performed using anything other than a generic computer. Thus, the Examiner maintains the rejection.
With respect to argument 2, the Examiner disagrees. In Amdocs, the claims were allowable because the specification explained how the distributed architecture allowed the system to accurately collect network usage information in a manner which minimized impact on network and system resources. Specifically, the orders combination of components provided a technical improvement and an inventive concept. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not Versata Development Group v. SAP America (Fed. Cir. 2015), the courts identified that in order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. The additional elements of the claimed invention merely invoke computers as a tool to perform the existing process of matching users with food providers and therefore does not amount to significantly more than the judicial exception. See MPEP 2106.05(b). Unlike Amdocs, the recited additional elements, even when considered as an ordered combination, do not provide a non-conventional or non-generic arrangement, and therefore, do not add anything that is not already present when they are considered individually. The claimed invention simply conveys the abstract idea facilitated by general computing components. Thus, the Examiner maintains the rejection.
With respect to argument 3), the Examiner disagrees. In BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. 2016), the inventive concept was directed BASCOM, the recited additional elements, even when considered as an ordered combination, do not provide a non-conventional or non-generic arrangement, and therefore, do not add anything that is not already present when they are considered individually. The claimed invention simply conveys the abstract idea facilitated by general computing components. Thus, the Examiner maintains the rejection.
With respect to argument 4), the Examiner disagrees. Berkheimer requires an examiner to provide evidence when indicating that limitations are well-understood, routine, and conventional activities, not when indicating whether computer components themselves are generic.  The examiner has not indicated that the limitations or claimed combination is well-understood, routine, and conventional, as shown above.  The examiner indicated that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, Gottschalk v. Benson, and Versata Dev. Group, Inc. v. SAP Am., Inc., the claims merely recite a commonplace business method (i.e., recommending items) being applied on a general purpose computer.  See MPEP 2106.05(f)(2). There is no evidence, short of attorney allegation, that the claimed limitations are performed using anything other than a generic computer. Therefore, the Examiner maintains the rejection.

	With respect to Applicant’s assertion that “Claims 2-5, 7, 9, and 10 depend directly or indirectly on claim 1 and thus recite all the same elements as claim 1. Claims 12-15, 17, 19 and 20 depend directly or indirectly from claim 11 and thus recite all the same elements as claim 11. Applicant therefore submits that claims 2-5, 7, 9, 10, 12-15, 17, 19 and 20 overcome these rejections for at least the same reasons as discussed above with reference to claim 1 and 11”, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.

35 U.S.C. § 103
	Applicant argues the cited prior art “fails to disclose, teach, or suggest, at least, a system with a computing device which is designed and configured to ‘generate, automatedly and iteratively, a clustering machine-learning model, as a function of a clustering machine-learning process’ and ‘generate, automatedly and iteratively, a classification machine-learning model, as a function of a classification machine-learning process’ as recited in Applicant’s claim 1”; however the Examiner disagrees. Surkin teaches the claim as a whole. Specifically, Surkin discloses receive, from a first remote device of a plurality of remote devices located in a specified location, food interest data representing a web browsing history and a diagnosis in [0028-0030, 0037] – a dining user provides a food profile that specifies allergy information. The food profile further utilizes information on the user’s dining and search history to find restaurants near the user’s device that match their food profile). Surkin then discloses generate, a clustering machine-learning model, wherein the clustering machine-learning model comprises a trained clustering machine-learning model trained by a first training data set, wherein the trained clustering machine-learning model is configured to receive the food interest data as an input  and output a nourishment intake theme as a function of a comparison of each cluster in a plurality of clusters to the web browsing history , and the diagnosis in [0028-0029, 0046-0047, and 0073] – a neural network is trained using selections made from other users. The user’s food profile is used as an input in order to determine the user’s diet such as “vegan”. The clusters are similar pieces of contextual information that describe what a user’s dietary preference is. Surkin further discloses detect a plurality of food providers located within the specified location, wherein each of the plurality of food providers provides a nourishment provision in [0036-0037] – a business may upload their menu and tags are provided on each menu item to indicate restrictions and diets. Additionally, Surkin discloses generate, a classification machine-learning model, wherein the classification machine-learning model comprises a trained classification machine-learning model trained by a second training data set, wherein the trained classification machine-learning model is configured to receive a nourishment provision for each food provider of the plurality of food providers located within the specified location in [0032-0033, 0051] – a business provides a customized profile for the business that indicates information such as “heart healthy”. Then Surkin discloses wherein the classification machine-learning process utilizes a respective nourishment provision  from each of the plurality of food providers located within the specified location as inputs and outputs a nourishment provider theme for each food provider of the plurality of food providers as a function of a comparison between each category in the plurality of categories and the received nourishment provisions in [0073] – the system processes the business profile to extract menu items and tags. The neural network measures how similar each item is to a user’s profile. Surkin further discloses compare, a first nourishment intake theme from a plurality of nourishment intake themes generated by the clustering trained machine-learning model with the nourishment provider theme generated by the classification trained machine-learning model in [0036, 0059] – the matching process utilizes food profiles for transmit the nourishment provision to a respective food provider as a function of the comparison of the first nourishment intake theme to the nourishment provider theme in [0059] – a report about the dining user’s food profile and similar users is provided to the business.
            The Examiner then turns to Joshi to teach generate, automatedly and iteratively, ), a clustering machine-learning model, as a function of a clustering machine-learning process, by grouping objects that are more similar to each other than to those in other groups to produce a cluster, wherein training the clustering machine learning model comprises determining, by the clustering machine-learning process, a plurality of clusters from the first training data set in [0065, 0067, 0071, and 0134] – the Food Logger recognizes meal images that are similar to the meals in the meal model. The machine learning technique can learn or train the models using data clustering and further update meal models. The resulting classifiers in the model are applied again to the training set to generate a new vector. Joshi further teaches generate, automatedly and iteratively, a classification machine-learning model, as a function of a classification machine-learning process, by sorting inputs into categories of data, wherein training the classification machine-learning model comprises determining, by the classification machine-learning process, a plurality of categories, from the second training data in [0069 and 0134] – the meal model may be trained using a bag of visual words machine learning approach. The system extracts a plurality of types of base features from the meal images for each category which is then used to learn, train, and update the meal models.
            To cure the deficiencies of Surkin in view of Joshi, the Examiner further relied upon Park to teach wherein the clustering machine learning model comprises a density model with clusters generated as connected dense regions in data space in [0061] – the density based clustering 

	With respect to Applicant’s assertion that “Claims 2-5, 7, 9, and 10 depend, directly or indirectly, from claim 1 and claims 12-15, 17, 19 and 20 depend, directly or indirectly, from claim 11…are also patentable distinguishable” over the cited prior art, the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625